DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10 are allowed.  Reasons for allowance are on pages 10-12 of Applicant’s remarks filed on 6/30/2021, namely that the prior art does not disclose or render obvious a motivation to provide for a differential assembly including the combination of limitations recited in claim 1, particularly first and second actuators, and to describe the first clutch as having an apply plate and a clutch pack. The first actuator is configured to selectively translate the apply plate along the differential axis to compress the clutch pack to frictionally engage the first and second clutch plates of the clutch packSerial No. 16/600,671 Page 9 of 14 to one another. The second actuator is configured to selectively engage the second clutch. 

The prior art also does not disclose or render obvious a motivation to provide for a differential assembly including the combination of limitations recited in claim 5, particularly “the first and second ball-ramp actuators are operated by a common rotary electric motor”.

The prior art also does not disclose or render obvious a motivation to provide for a differential assembly including the combination of limitations recited in claim 7, particularly the first and second clutches, to include an actuator and a thrust member, and to describe the thrust member as being driven into engagement with an apply plate of the first clutch to compress a clutch pack of the first clutch when a second dog member of the second clutch is disposed at a position that is intermediate a first position, in which the second clutch operates in a disengaged condition, and a second position in which the second clutch operates in an engaged condition.
The prior art also does not disclose or render obvious a motivation to provide for a differential assembly including the combination of limitations recited in claim 10, particularly “the first and second clutch plates form a clutch pack, wherein the clutch pack is disposed axially between the spring and the second dog member, and Serial No. 16/600,671Page 7 of 14wherein the spring is pre-compressed to a force that exceeds a predetermined threshold force”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID R MORRIS/Primary Examiner, Art Unit 3659